PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                         No. 11-4892
MICHAEL DELOS HAMILTON,
            Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
         Malcolm J. Howard, Senior District Judge.
                    (7:10-cr-00117-H-1)

                  Argued: May 15, 2012

                Decided: November 9, 2012

    Before DAVIS and KEENAN, Circuit Judges, and
 James R. SPENCER, United States District Judge for the
    Eastern District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Keenan wrote the opin-
ion, in which Judge Davis and Judge Spencer joined. Judge
Davis wrote a separate concurring opinion.
2                 UNITED STATES v. HAMILTON
                         COUNSEL

ARGUED: Anne Margaret Hayes, Cary, North Carolina, for
Appellant. Kristine L. Fritz, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


                         OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   Michael Delos Hamilton was convicted by a jury of four
charges, which were based on certain intentional misrepresen-
tations he made concerning his service in the United States
Marine Corps. These charges included: (1) making false state-
ments in support of a claim for service-related compensation
within the jurisdiction of the United States Department of
Veterans’ Affairs (the VA), in violation of 18 U.S.C.
§ 1001(a)(2) (the false statements conviction); (2) stealing or
converting to his own use more than $30,000 in property
belonging to the VA, in violation of 18 U.S.C. § 641 (the theft
conviction); (3) wearing a military uniform without authoriza-
tion, in violation of 18 U.S.C. § 702; and (4) wearing military
medals and other insignia (military medals) without authori-
zation, in violation of 18 U.S.C. § 704(a) and (d).

   Counts One and Two, the false statements and theft convic-
tions, relate to information Hamilton provided to the VA in
order to obtain service-related disability benefits. Counts
Three and Four (collectively, the insignia convictions) relate
to Hamilton’s appearance at a Vietnam Veterans’ Recognition
Ceremony. At that event, Hamilton wore, without authoriza-
tion, a military uniform of a rank he had not obtained that was
adorned with numerous military medals he had not earned.
                  UNITED STATES v. HAMILTON                   3
   After the jury found Hamilton guilty on all charges, the dis-
trict court imposed concurrent terms of imprisonment for the
four offenses, which included two terms of 16 months’
imprisonment for the false statements and theft convictions, a
term of 6 months’ imprisonment for wearing a military uni-
form without authorization, and a term of 12 months’ impris-
onment for wearing military medals without authorization.
The court also ordered that Hamilton pay restitution to the VA
in the amount of $37,635. Hamilton timely filed a notice of
appeal.

   Hamilton argues on appeal that the false statements and
theft convictions should be vacated because the evidence was
insufficient to support those convictions. Hamilton also con-
tends that the insignia convictions should be vacated because
the statutes underlying those convictions either are facially
invalid under the First Amendment, or are invalid as applied
to Hamilton in this case.

   Upon our review of the parties’ arguments, we hold that
there is substantial evidence to support both the false state-
ments conviction and the theft conviction. We further hold
that the statutes underlying Hamilton’s insignia convictions
are constitutional, both on their face and as applied to Hamil-
ton. Accordingly, we affirm Hamilton’s convictions on all
counts.

                               I.

   We begin by describing Hamilton’s military career, which
provides the factual context for the four charges against him.
In July 1961, Hamilton enlisted in the United States Marine
Corps. By January 1962, he had been promoted to the rank of
private first class. Around this time, while receiving training
at Camp Lejeune, North Carolina, Hamilton was involved in
an accident and suffered an injury to his hand, resulting in
portions of two of his fingers being amputated. He was
removed from duty, and ultimately was honorably discharged
4                    UNITED STATES v. HAMILTON
with the rank of private first class. Hamilton attempted to re-
enlist in the Marine Corps in 1966, but his request was
denied.

   Hamilton served a total of nine months and twelve days of
active duty. During his active duty, Hamilton did not serve in
combat or receive any awards, was not commissioned as an
officer, and was not deployed outside the United States.

  Hamilton received from the VA a "disability rating" of 30
percent for the permanent effects of the injury to his right
hand. He began receiving federal benefits based on this dis-
ability rating. The VA’s decision assigning the 30-percent dis-
ability rating noted that Hamilton’s residual disability was
permanent, and that future examinations were unnecessary.

                                    II.

                                    A.

   We first address Hamilton’s challenges to his false state-
ments and theft convictions. As described below, the factual
predicate for each of these convictions relates to Hamilton’s
claim that he suffered from posttraumatic stress disorder
(PTSD).1

   In May 1997, almost 35 years after receiving his initial dis-
ability rating, Hamilton filed an additional claim for disability
benefits (the May 1997 claim). In this claim, Hamilton falsely
stated that he served in Vietnam from 1963 until 1969, and
that he was suffering from symptoms of PTSD as a result of
    1
    Posttraumatic stress disorder is a "development of characteristic long-
term symptoms following a psychologically traumatic event that is gener-
ally outside the range of usual human experience." Stedman’s Medical
Dictionary 570 (28th ed. 2006). Symptoms of PTSD include "persistently
reexperiencing the event and attempting to avoid stimuli reminiscent of
the trauma, numbed responsiveness to environmental stimuli, [and] a vari-
ety of autonomic and cognitive dysfunctions." Id.
                   UNITED STATES v. HAMILTON                     5
his combat experience. At that time, Hamilton provided no
further details about his purported disorder.

   In response to the May 1997 claim, the VA sent Hamilton
a "development letter" seeking, among other items, Hamil-
ton’s "personal description of the traumatic events and of sub-
sequent changes in [his] behavior." When Hamilton failed to
respond to this letter, the VA denied his PTSD-related disabil-
ity claim. Hamilton filed another claim for disability benefits
in December 2006, which included a statement that he suf-
fered from "severe clinical depression as the result of [his]
service in the military." The VA also denied this claim.

   Hamilton again filed a disability claim in October 2007,
asking the VA to award additional benefits based on PTSD
(the October 2007 claim). In contrast to the May 1997 claim
in which he stated that his purported PTSD was related to his
fictitious service in Vietnam, Hamilton asserted in his Octo-
ber 2007 claim that his PTSD symptoms resulted from the
partial amputation of his two fingers. When the VA asked
Hamilton to provide "new and material evidence" relating to
his PTSD claim, Hamilton responded in a letter stating that it
was his "dream" to be a Marine and his "reason for being,"
and that he was experiencing severe depression based on his
inability to serve in combat as a result of his hand injury.2
Upon receipt of this letter, the VA granted Hamilton a psy-
chological evaluation, which Hamilton did not pursue.
Accordingly, the VA denied the October 2007 claim.

   After this denial, Hamilton successfully petitioned the VA
to reopen the October 2007 claim. Hamilton rescheduled the
psychological examination, which occurred in January 2009.
Hamilton’s VA examination was conducted by Dr. Joseph
Chorley, a psychologist affiliated with QTC, a private pro-
vider of disability-related examination services for the VA.
  2
   The evidence is undisputed that Hamilton’s professed love of the
Marine Corps and his profound disappointment in having his military
career ended by his hand injury are sincere.
6                  UNITED STATES v. HAMILTON
   During his examination by Dr. Chorley, Hamilton chiefly
discussed his purported wartime experiences in Southeast
Asia, rather than the partial loss of his two fingers, as the rea-
son he was seeking PTSD-related benefits. As documented in
Dr. Chorley’s report, Hamilton stated that he had experienced
wartime atrocities in Vietnam, Laos, and Cambodia, accounts
that, unbeknownst to Dr. Chorley, were completely fabri-
cated. Hamilton told Dr. Chorley that between 1962 and 1966,
Hamilton had served in a Marine Corps special operations
unit. According to Hamilton, during his service in this special
operations unit, he was "shot three times, blown up once, and
stabbed four times." Hamilton stated that, as a result of these
injuries, he had a "plate in his head and a piece of bullet in
his back," in addition to having "lost half of his stomach and
[having had] his clavicle [ ] cut."

   Hamilton also stated to Dr. Chorley that he was promoted
to the rank of second lieutenant after arriving in Vietnam, and
that eventually he achieved the rank of colonel. Hamilton
informed Dr. Chorley that Hamilton’s service in the special
operations unit was classified, and that there were no written
records of this service.

   During this examination, Hamilton also claimed that he
was experiencing symptoms associated with PTSD after "kill-
[ing] hundreds of people in Vietnam," including a young girl.
Hamilton further related to Dr. Chorley that he had witnessed
the decapitation of his best friend, and that he had "blown up
a regimental dump with over 500 people."

   The symptoms of PTSD that Hamilton attributed to his ser-
vice in Vietnam included difficulty eating and sleeping, awak-
ening in the middle of the night screaming, a tendency to act
in a withdrawn manner, and having nightmares and "flash-
backs." Hamilton also reported that he was "extra cautious
when around ‘Orientals,’" spoke Vietnamese occasionally
when angered, and overreacted to loud sounds and to being
touched or grabbed. Hamilton also told Dr. Chorley about
                  UNITED STATES v. HAMILTON                    7
having once "assaulted an ‘Oriental’ waiter because [Hamil-
ton] saw him with a knife out of the corner of his eye."

   As a result of Hamilton’s statements during the examina-
tion, Dr. Chorley diagnosed Hamilton with depression and
PTSD. Dr. Chorley based the PTSD diagnosis on the follow-
ing symptoms: "[h]istory of exposure to atrocities, life in dan-
ger, socially avoidant, avoids people and situations
reminiscent of trauma experiences, extreme startle responses,
nightmares, history of flashbacks, sleep disturbance, wakes
frequently during the night." Dr. Chorley testified at trial that
Hamilton’s hand injury did not "ha[ve] anything to do with
th[e] [PTSD] diagnosis."

   After receiving Dr. Chorley’s diagnosis, the VA granted
Hamilton’s October 2007 claim, informing him that "[s]ervice
connection for post-traumatic stress disorder is granted with
an evaluation of 50 percent effective October 11, 2007."
Hamilton’s hand injury was mentioned only briefly in the
VA’s decision assigning the 50-percent disability rating (the
ratings decision).

   The primary grounds for the ratings decision were the
symptoms Hamilton reported experiencing as a result of his
purported "special operations" service in Southeast Asia. The
ratings decision stated that Hamilton "developed post-
traumatic stress disorder as shown in [his] treatment records,
despite the unrecorded special operations that [he] served in
between 1962 and 1966." The ratings decision referred to the
"unrecorded special operations," and recited the symptoms on
which Dr. Chorley based his PTSD diagnosis, including
nightmares, flashbacks, irritability, and outbursts of anger.
Further, the ratings decision discussed the complaints Hamil-
ton made to Dr. Chorley, including awakening in the middle
of the night screaming, speaking Vietnamese when angry,
being very cautious around "Oriental" people, and overreact-
ing to loud sounds.
8                 UNITED STATES v. HAMILTON
   The VA combined Hamilton’s 50-percent disability rating
for PTSD with his previous 30-percent disability rating for his
hand injury, and arrived at a combined disability rating of 70-
percent, which the VA applied retroactively to the October
2007 date when Hamilton filed his PTSD claim. Based on this
revised disability rating, Hamilton received $16,600 in a sin-
gle retroactive payment and, in accordance with the revised
rating, his future monthly benefits were increased by about
$900.

   In 2010, the VA conducted a further review of Hamilton’s
file. The VA later sent Hamilton a new ratings decision
informing him that "the diagnosis of PTSD provided [by Dr.
Chorley] was based, in part, upon claimed stressful events
which could not be verified and were not supported by the
evidence of record." After the VA requested that Hamilton
undergo an additional psychiatric evaluation to determine
whether he actually suffered from PTSD, Hamilton cancelled
several appointments and did not appear for the additional
examination. The VA, now aware that there was no credible
evidence showing that Hamilton suffered from PTSD,
informed Hamilton that the VA intended to eliminate his
PTSD-related disability benefits.

                              B.

    Hamilton argues that the evidence was insufficient to sup-
port his conviction for making a false statement to a govern-
ment agency, in violation of 18 U.S.C. § 1001(a)(2). We
review the district court’s denial of Hamilton’s motion for
judgment of acquittal de novo. United States v. Osborne, 514
F.3d 377, 385 (4th Cir. 2008). We will sustain the jury verdict
if, viewing the evidence in the light most favorable to the gov-
ernment, there is "substantial evidence" to support the convic-
tion. Id. (quoting United States v. Burgos, 94 F.3d 849, 862
(4th Cir. 1996) (en banc)) (additional citations omitted).

  A defendant challenging on appeal the sufficiency of the
evidence bears a "heavy burden," and must show that a ratio-
                  UNITED STATES v. HAMILTON                  9
nal trier of fact could not have found the essential elements
of the crime beyond a reasonable doubt. Jackson v. Virginia,
443 U.S. 307, 319 (1979); United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997). A conviction will be reversed for
insufficient evidence only in the rare case when "the prosecu-
tion’s failure is clear." Beidler, 110 F.3d at 1067 (quoting
Burks v. United States, 437 U.S. 1, 17 (1978)).

   The language of 18 U.S.C. § 1001(a)(2) prohibits "any
materially false, fictitious, or fraudulent statement or repre-
sentation" made in connection with any matter within the
jurisdiction of the federal government. To obtain a conviction
under this statute, the government must prove that: (1) the
defendant made a false statement in a matter involving a gov-
ernmental agency; (2) the defendant acted knowingly or will-
fully; and (3) the false statement was material to a matter
within the jurisdiction of the agency. United States v. Sarihi-
fard, 155 F.3d 301, 306 (4th Cir. 1998). Hamilton does not
dispute that he made false statements to Dr. Chorley concern-
ing his purported combat service in Southeast Asia, the atroci-
ties he claims to have witnessed or participated in, and the
PTSD-related symptoms he reported based on those fictitious
events. Hamilton argues, however, that the government did
not meet its proof burden with respect to the second and third
elements of the offense. We disagree with Hamilton’s argu-
ment.

   Hamilton submitted the October 2007 claim for PTSD-
related benefits after making two unsuccessful attempts to
receive additional benefits. He was aware that his previous
claims had been rejected based on his failure to "provide evi-
dence which demonstrate[d] the existence of the claimed con-
dition and its possible relationship to service." Having the
benefit of this information, Hamilton deliberately communi-
cated false accounts of his military service to Dr. Chorley.
Moreover, there is no dispute that Hamilton was aware he had
not served in combat and, thus, that he knew the information
he was relaying to Dr. Chorley was false. Hamilton also
10                UNITED STATES v. HAMILTON
attempted to shield his deceptive remarks from discovery by
informing Dr. Chorley that there were no records of his pur-
ported classified service in Southeast Asia. Accordingly, we
conclude that the government satisfied its burden of proving
that Hamilton acted knowingly or willfully when making his
false statements to the VA and its representatives.

   Hamilton further argues, however, that the government
failed to prove that his false statements were material to the
VA’s decision awarding him PTSD-related disability benefits.
He contends that the statements were not material, because
the VA was required to review his service records before
granting benefits and his records did not show that he served
in Vietnam. Thus, according to Hamilton, it was not objec-
tively reasonable for the VA to rely on his undocumented
statements made to Dr. Chorley. We find no merit in this
argument.

   A statement is "material" for purposes of 18 U.S.C. § 1001
"if it has a natural tendency to influence, or is capable of
influencing, the decision-making body to which it was
addressed." United States v. Littleton, 76 F.3d 614, 618 (4th
Cir. 1996). Because the materiality of a statement is viewed
under an objective test, it is not germane for purposes of this
inquiry whether the false statement actually influenced the
agency’s decision-making process. See id.; Sarihifard, 155
F.3d at 307; see also Kungys v. United States, 485 U.S. 759,
771 (1988) ("materiality" analysis focuses on the issue
whether the misrepresentation "was predictably capable of
affecting" agency decision).

   In the present case, the government presented evidence
showing that Hamilton’s false statements were "capable of
influencing" the VA’s decision to grant his claim for PTSD-
related benefits. See Littleton, 76 F.3d at 618. Dr. Chorley tes-
tified that in reaching his diagnosis, he relied on Hamilton’s
false report concerning his purported combat duty and his
PTSD symptoms. This information provided by Hamilton was
                     UNITED STATES v. HAMILTON                          11
"capable of influencing" the VA’s decision, because the diag-
nosis of a psychological disorder such as PTSD necessarily is
influenced by the history provided by a patient, including any
symptoms that the patient may be experiencing. Thus, the
false account that Hamilton gave to Dr. Chorley was material
to the VA’s decision because of the natural tendency that such
self-reported psychological symptoms, based on the veteran’s
own account of his or her military service, would influence a
decision to award disability benefits on those grounds. See id.

   The fact that the VA could have discovered Hamilton’s
fraud earlier through a more thorough search of military
records did not render the VA’s reliance on Hamilton’s state-
ments objectively unreasonable. An agency reviewing a dis-
ability claim based on an alleged psychological disorder, as a
matter of course, would need to rely at least in part on the
claimant’s own account of his experiences and his condition.
Thus, Dr. Chorley’s acceptance of Hamilton’s account and
resulting diagnosis of PTSD, and the VA’s reliance on that
diagnosis, were objectively reasonable. Accordingly, we con-
clude that the evidence supported the jury’s finding that Ham-
ilton’s false statements were material to the VA’s decision,
because those statements predictably were capable of affect-
ing that agency decision. See Kungys, 485 U.S. at 771.

   For these reasons, we conclude that substantial evidence
supports the jury’s verdict that Hamilton’s false statements
were made knowingly and willfully, and that the statements
were material to the VA’s decision. Therefore, we affirm
Hamilton’s conviction for making false statements to the VA,
in violation of 18 U.S.C. § 1001(a)(2).3
  3
    We observe that the Supreme Court discussed 18 U.S.C. § 1001 in its
opinion in United States v. Alvarez as an example of a statute regulating
false speech that "courts generally have found permissible." Alvarez, ___
U.S. ___, 132 S. Ct. 2537, 2545-46 (2012) (plurality opinion). Although
a plurality of the Court rejected the government’s argument that statutes
like § 1001 establish that false speech is categorically unprotected by the
First Amendment, the plurality made clear that its rejection of the govern-
ment’s argument "does not imply" that § 1001 is "vulnerable." Alvarez,
132 S. Ct. at 2546 (plurality opinion); see also id. at 2561-62 (Alito, J.,
dissenting) (discussing § 1001).
12                UNITED STATES v. HAMILTON
                              C.

   We next address Hamilton’s argument that the evidence
was insufficient to support his conviction for stealing or
improperly converting to his own use funds belonging to the
VA, in violation of 18 U.S.C. § 641. That statute prohibits, in
relevant part, any person from stealing, purloining, or "know-
ingly convert[ing] to his use" any "voucher, money, or thing
of value of the United States or of any department or agency
thereof." To obtain a conviction under this statute, the govern-
ment must establish that: (1) the defendant stole, fraudulently
received, or converted to his own use (2) money of the United
States (3) with the intent to permanently or temporarily
deprive the government of that money. See United States v.
McRee, 7 F.3d 976, 980 (11th Cir. 1993); see also United
States v. Hall, 549 F.3d 1033, 1038 (6th Cir. 2008) (same).
We turn to consider the issue whether, viewing the evidence
in the light most favorable to the government, there was "sub-
stantial evidence" to support Hamilton’s conviction under this
statute. See Burgos, 94 F.3d at 862.

   Hamilton initially challenges his theft conviction on the
ground that the evidence was insufficient to show that he
intended to receive the VA disability benefits through deceit.
We find no merit in this argument.

   Hamilton told numerous falsehoods, which we already have
related, that amply support the conclusion that he intended to
obtain the PTSD diagnosis by whatever means necessary,
including wholesale deceit. Before giving his false accounts
to Dr. Chorley, Hamilton had been informed by the VA that
his October 2007 claim for PTSD-related benefits required
"new and material" evidence. Thus, based on these facts, a
jury could find that Hamilton acted in a deceitful manner with
the intent to supply the VA all information, including false
information, necessary to receive the additional benefits he
sought.
                  UNITED STATES v. HAMILTON                 13
   Hamilton argues, nevertheless, that the evidence failed to
establish that the VA awarded the PTSD-related disability
benefits based on his false statements about his combat expe-
rience, rather than on the training accident in 1962 that
resulted in his partial loss of two fingers. However, reviewing
the evidence in the light most favorable to the government, as
required, see Osborne, 514 F.3d at 385, we must reject Hamil-
ton’s argument.

   Although the VA’s decision awarding benefits briefly men-
tions Hamilton’s hand injury, most of the report discusses the
fictitious events and symptoms that Hamilton relayed to Dr.
Chorley during his evaluation. The VA’s ratings decision con-
cludes that Hamilton developed PTSD "as shown in [his]
treatment records, despite the unrecorded special operations
that [he] served in between 1962 and 1966." The symptoms
of PTSD discussed in the ratings decision, including night-
mares, flashbacks, and anger toward "Orientals," bear no rela-
tionship to Hamilton’s hand injury.

   Additionally, Kenneth Mauer, a VA review officer, testi-
fied that the award of benefits to Hamilton "hinged" on Dr.
Chorley’s PTSD diagnosis, and that nothing in the medical
file indicated that Hamilton discussed with Dr. Chorley symp-
toms of PTSD relating to his hand injury. Mauer further testi-
fied that the reason Hamilton’s claim was approved was
because Dr. Chorley "accepted his claims about Vietnam
atrocities and injuries." Based on this evidence, the jury was
entitled to conclude that the VA’s decision granting Hamil-
ton’s disability claim was based on the false statements con-
cerning his combat experience, rather than on any trauma
from the hand injury during training exercises in 1962.

   As a final matter, Hamilton argues that the theft conviction
should be vacated on the ground that the award of benefits
"remained under consideration" at the time of trial, because
the VA had characterized the award as "premature." Accord-
ing to Hamilton, this characterization established that Hamil-
14                UNITED STATES v. HAMILTON
ton may in fact be "entitled to the very benefits he was
convicted of stealing." We disagree with Hamilton’s argu-
ment.

   For more than 40 years after Hamilton’s hand injury, his
disability rating remained at 30 percent. The increased dis-
ability rating resulted from Dr. Chorley’s examination and
diagnosis of PTSD which, as discussed, centered on Hamil-
ton’s false statements concerning his claimed combat experi-
ence. Moreover, there is no evidence in the record showing
that Hamilton suffers from PTSD as a result of his hand
injury. Therefore, Hamilton’s argument that he "may" be enti-
tled to benefits based on PTSD resulting from his hand injury
is highly speculative and wholly unsupported by the present
record. Accordingly, we affirm Hamilton’s conviction for
stealing or unlawfully converting government funds in viola-
tion of 18 U.S.C. § 641.

                             III.

                             A.

   The facts underlying Hamilton’s insignia convictions relate
to his appearance at a Vietnam Veterans’ Recognition Cere-
mony held in April 2010 (the recognition ceremony). This
event was organized by a local chapter of the Vietnam Veter-
ans’ Association of America.

   The evidence showed that Hamilton contacted Paul Cro-
well, the coordinator for the recognition ceremony, and
offered to help in performing any tasks associated with the
ceremony. During this conversation, Hamilton discussed his
fictitious service in Vietnam and the military awards he pur-
portedly had received.

  About one week before the recognition ceremony, the
scheduled guest speaker cancelled his intended appearance.
Crowell later invited Hamilton to give the speech, based on
                      UNITED STATES v. HAMILTON                          15
Crowell’s understanding from his conversation with Hamilton
that he had received many military awards during his service
in Vietnam. Hamilton accepted the invitation, and did not
request or receive any compensation for his appearance. Cro-
well asked Hamilton to wear a uniform to the ceremony,
informing him that the "uniform of the day" was "service
dress blue."

   Hamilton wore to the recognition ceremony the uniform of
a United States Marine colonel, including an officer’s sword
and belt, and white gloves. The uniform Hamilton wore was
adorned with many medals, ribbons, stars, and rank insignia.
Hamilton had not been awarded any of the military medals he
displayed, which included two Navy Crosses, four Silver
Stars, one Bronze Star, and seven Purple Hearts, among many
other awards displayed on the uniform. In short, as attested by
Retired Sergeant Major Joseph Houle, a Marine veteran,
Hamilton wore the uniform of a "hero" during his speech.4

  Hamilton’s appearance at the recognition ceremony was
not the first time that he falsely had worn a military uniform
without authorization. On three separate occasions on military
bases, in 1996, 2000, and 2007, Hamilton wore Marine Corps
uniforms representing ranks that he had not achieved.5 During
   4
     Hamilton’s speech was given to a crowd containing a number of prom-
inent community and military leaders. The speech focused on Hamilton’s
purported combat experiences, the number of men he supposedly had lost
in combat, his alleged "battlefield" promotion from captain to colonel, and
the lack of recognition that Vietnam veterans received when they returned
to the United States. Although substantial portions of Hamilton’s speech
were patently false, the content of that speech has no impact on Hamil-
ton’s insignia convictions.
   5
     In 1996, Hamilton was observed wearing the uniform of a general offi-
cer on a military installation during an attempt to purchase a general’s hat
at the base clothing store. In 2000, Hamilton was seen wearing the uni-
form of a colonel to a Marine Corps graduation ceremony. In 2007, Ham-
ilton was observed wearing a Marine Corps camouflage uniform, bearing
the rank of a lieutenant general, in the "food court" area of a military
exchange. After each of these incidents, military personnel escorted Ham-
ilton from, or asked Hamilton to leave, the respective military facilities.
The jury heard evidence relating to these incidents pursuant to Rule 404(b)
of the Federal Rules of Evidence.
16                    UNITED STATES v. HAMILTON
the 1996 incident, Hamilton was warned that it was illegal to
impersonate a military officer. When later confronted by an
investigator regarding the various incidents, Hamilton agreed
that he should not be impersonating an officer, and stated that
he "would not be doing [that] again." Hamilton was not for-
mally charged with wearing a military uniform without autho-
rization as a result of any of those three incidents.

                                    B.

   Hamilton argues that his convictions for wearing a military
uniform without authorization, in violation of 18 U.S.C. § 702
(Section 702), and for wearing military medals without autho-
rization, in violation of 18 U.S.C. § 704(a) (Section 704(a)),6
violate his First Amendment rights. We review de novo the
district court’s holding that Section 702 and Section 704(a)
(collectively, the insignia statutes) do not violate the First
Amendment. United States v. Jaensch, 665 F.3d 83, 89 (4th
Cir. 2011); United States v. Malloy, 568 F.3d 166, 171 (4th
Cir. 2009).

   Hamilton’s primary argument is that the insignia statutes
are facially unconstitutional. As an initial matter, we observe
that the Supreme Court repeatedly has stated that facial invali-
dation of legislation is disfavored. See Wash. State Grange v.
Wash. State Republican Party, 552 U.S. 442, 450 (2008);
Nat’l Endowment for the Arts v. Finley, 524 U.S. 569, 580
(1998); United States v. Chappell, No. 10-4746, ___ F.3d
___, 2012 WL 3292420, at *2 (Aug. 14, 2012) (collecting
  6
    Hamilton’s conviction for wearing a military uniform without authori-
zation in violation of 18 U.S.C. § 704(a) also involved a violation of
§ 704(d), which mandates an enhanced penalty for offenses involving cer-
tain specific medals, including a Navy Cross, a Silver Star, and a Purple
Heart. A violation of § 704(d) increases the statutory maximum penalty
from six months’ imprisonment to one year’s imprisonment. Hamilton
does not separately challenge his conviction with respect to § 704(d), and,
accordingly, our analysis with respect to his conviction for wearing a mili-
tary uniform without authorization focuses on § 704(a).
                    UNITED STATES v. HAMILTON                        17
cases). Such disfavor is warranted because "facial challenges
threaten to short circuit the democratic process by preventing
laws embodying the will of the people from being imple-
mented in a manner consistent with the Constitution." Wash.
State Grange, 552 U.S. at 451; see also Chappell, 2012 WL
3292420 at *2.

   In advancing his facial challenge, Hamilton argues that the
government’s interests underlying these statutes are related to
the suppression of expression, and that, therefore, "the most
exacting scrutiny" should apply in determining whether the
statutes are constitutional. See Texas v. Johnson, 491 U.S.
397, 412 (1989). Hamilton asserts that the insignia statutes
cannot survive exacting scrutiny, because they are not nar-
rowly tailored to serve the government’s interest in preserving
the integrity of the military and in preventing the deceptive
wearing of military uniforms and medals.

   In response, the government contends that the insignia stat-
utes are subject to the "relatively lenient" standard articulated
in United States v. O’Brien, 391 U.S. 367, 377 (1968).7 Under
this standard, the insignia statutes need not be narrowly tai-
lored to the government’s interests or be the least restrictive
means of achieving those interests. Instead, the statutes need
only satisfy the less stringent standard of promoting an impor-
tant or substantial government interest in a manner "‘that
would be achieved less effectively absent the regulation.’"
Rumsfeld v. Forum for Academic & Inst’l Rights, Inc., 547
U.S. 47, 67 (2006) (quoting United States v. Albertini, 472
U.S. 675, 689 (1985)).

  Before we address the level of scrutiny applicable to our
analysis of the insignia statutes, we first must consider the
range of conduct covered by the statutes. We undertake this
preliminary analysis because "it is impossible to determine
  7
    The Supreme Court characterized the O’Brien standard as being "rela-
tively lenient" in Johnson. See 491 U.S. at 407.
18                   UNITED STATES v. HAMILTON
whether a statute reaches too far without first knowing what
the statute covers." United States v. Williams, 553 U.S. 285,
293 (2008).

   Section 702 addresses the unauthorized wearing of military
uniforms. This statute provides that "[w]hoever, . . . without
authority, wears the uniform or a distinctive part thereof or
anything similar to a distinctive part of the uniform of any of
the armed forces of the United States" is subject to a monetary
fine or to a term of imprisonment not exceeding six months.
18 U.S.C. § 702.

   Section 704(a) addresses the display of military medals,
encompassing various forms of conduct including the wear-
ing, purchasing, solicitation, importation, exportation, sale,
trading, or advertising of such military medals. In relevant
part, Section 704(a) provides that "[w]hoever knowingly
wears . . . any decoration or medal authorized by Congress for
the armed forces of the United States, or any of the service
medals or badges awarded to the members of such forces . . .
or any colorable imitation thereof, except when authorized
under regulations made pursuant to law," is subject to a mone-
tary fine or to a term of imprisonment not exceeding six months.8
18 U.S.C. § 704(a).

   The government acknowledges that a broad reading of the
insignia statutes could "raise serious constitutional concerns,"
because such a reading would prohibit anyone from wearing
a military medal who did not validly receive it, or anyone
from wearing a military uniform without express authority,
under any circumstances. Under that view, for example, it
would be unlawful for grandchildren to wear their grandpar-
ents’ medals during a Veterans Day parade, for persons to
wear a military uniform to a Halloween party, or for actors,
  8
    As discussed previously, Hamilton’s conviction also involved a viola-
tion of 18 U.S.C. § 704(d), which increased his statutory maximum pun-
ishment from six months’ imprisonment to one year’s imprisonment.
                      UNITED STATES v. HAMILTON                            19
including children participating in a school play, to wear a
military uniform or imitation military medals. See United
States v. Perelman, 658 F.3d 1134, 1136-37 (9th Cir. 2011)
(listing these and other examples of conduct potentially pro-
hibited by a literal interpretation of Section 704(a)), amended
and superseded on denial of reh’g, ___ F.3d ___, 2012 WL
3667348 (9th Cir. Aug. 28, 2012).

   As a "cardinal principle" of statutory interpretation, we
may avoid such serious constitutional concerns if we are able
to "ascertain whether a construction of the statute is fairly
possible by which the question may be avoided." Zadvydas v.
Davis, 533 U.S. 678, 689 (2001) (citation and internal quota-
tion marks omitted). Thus, when "an otherwise acceptable
construction of a statute would raise serious constitutional
problems, [courts] will construe the statute to avoid such
problems unless such construction is plainly contrary to the
intent of Congress." Edward J. DeBartolo Corp. v. Fla. Gulf
Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575
(1988); see also Legend Night Club v. Miller, 637 F.3d 291,
300 (4th Cir. 2011) (holding that this Court will not strike
down a statute as facially overbroad if the statute’s constitu-
tionality may be preserved through a "limiting construction"
or "partial invalidation").

   We observe that the Ninth Circuit applied such a limiting
construction to Section 704(a) in United States v. Perelman,
holding that the statute created a criminal offense prohibiting
the unauthorized wearing of military medals only when the
wearer "has an intent to deceive." 658 F.3d at 1137-38; 2012
WL 3667348 at *4. In our view, the imposition of a limiting
construction requiring an "intent to deceive" is appropriate
with respect to both Sections 702 and 704(a).9 In fact, Section
  9
    We find no merit in Hamilton’s argument that we should refrain from
employing a limiting construction requiring an intent to deceive in consid-
ering his constitutional challenge, because the district court did not include
that construction in its charge to the jury. Hamilton has not challenged in
20                    UNITED STATES v. HAMILTON
704(a) already contains certain limitations restricting its appli-
cation. A violation of that statute occurs only when a person
"knowingly wears" a military medal, "or any colorable imita-
tion thereof." Thus, in drafting this statute, Congress mani-
fested its intent that application of the statute be restricted to
avoid absurd results. See Perelman, 658 F.3d at 1137; 2012
WL 3667348 at *4 ("By prohibiting the wearing of a color-
able imitation and by including a scienter requirement, Con-
gress made clear that deception was its targeted harm.").

   The application of a limiting construction to the insignia
statutes requiring an "intent to deceive" is not "plainly con-
trary to the intent of Congress." See Edward J. DeBartolo
Corp., 485 U.S. at 575. Indeed, the rejection of such a limit-
ing construction could lead to absurd results, as discussed
above and in Perelman. Accordingly, we hold that persons
violate the insignia statutes if they wear a military uniform
without authorization, or wear military medals or imitations
of such medals, respectively, only when they do so with the
intent to deceive.

  We turn now to consider the level of scrutiny that should
be applied in our determination whether the insignia statutes
violate the First Amendment. Initially, we observe that in its

this appeal the adequacy of the jury instructions or the sufficiency of the
government’s evidence with respect to the insignia convictions, but
instead attacks those convictions on the sole ground that the insignia stat-
utes violate the First Amendment. This constitutional challenge is not
affected by the content of the jury instructions or by the quantum of proof
presented by the government at trial regarding the intent to deceive. More-
over, we observe that the government presented overwhelming and uncon-
tradicted evidence at trial establishing that Hamilton’s conduct was
intentionally deceptive. See United States v. Ramos-Cruz, 667 F.3d 487,
495-99 (4th Cir. 2012) (holding that although Supreme Court case issued
after defendant’s trial rendered his jury instructions incorrect, any error in
instructions was harmless because there was "overwhelming proof" of
guilt with respect to element of the offense that was omitted from the jury
instructions).
                    UNITED STATES v. HAMILTON                        21
recent decision in United States v. Alvarez, ___ U.S. ___, 132
S. Ct. 2337 (2012), the Supreme Court considered a First
Amendment challenge to 18 U.S.C. § 704(b), which estab-
lished as a criminal offense any false spoken or written claims
concerning the receipt of military decorations or medals.
Because Section 704(b) proscribed pure speech, a plurality of
the Supreme Court applied "exacting scrutiny" to its consider-
ation of the constitutionality of that statute.10 Alvarez, 132 S.
Ct. at 2348-50 (plurality opinion); id. at 2355-56 (Breyer, J.,
concurring in judgment) (concluding Section 704(b) violated
the First Amendment because the government could achieve
its objective in less burdensome ways).

   In contrast to Section 704(b), the insignia statutes do not
regulate pure speech but instead proscribe certain forms of
expressive conduct. In framing our analysis, we rely on the
Supreme Court’s decisions in Johnson and O’Brien, which set
forth the level of scrutiny applicable in constitutional chal-
lenges to statutes regulating conduct rather than speech.

   In its decision in O’Brien, the Supreme Court explicitly
rejected "the view that an apparently limitless variety of con-
duct can be labeled ‘speech’ whenever the person engaging in
the conduct intends thereby to express an idea." 391 U.S. at
376. Further, in Johnson, the Court explained that although
expressive conduct often includes both communicative and
non-communicative elements, this mode of expression may be
regulated by the government with a "freer hand" than the writ-
ten or spoken word. 491 U.S. at 406. Thus, as a general prin-
ciple, expressive conduct is not entitled to the same degree of
protection under the First Amendment as is pure speech. See
Johnson, 491 U.S. at 407; O’Brien, 391 U.S. at 376-77; see
also Dallas v. Stanglin, 490 U.S. 19, 25 (1989); Clark v.
Cmty. for Creative Non–Violence, 468 U.S. 288, 293 (1984);
  10
    We discuss the Supreme Court’s decision in Alvarez in greater detail
in part III(D) of this opinion.
22                    UNITED STATES v. HAMILTON
Steakhouse, Inc. v. City of Raleigh, 166 F.3d 634, 637 (4th
Cir. 1999).

   In O’Brien, the Supreme Court analyzed a defendant’s First
Amendment challenge to his conviction for burning his selec-
tive service registration certificate (draft card).11 The defen-
dant testified during his trial that he burned the draft card in
a public place to persuade other people to adopt his antiwar
beliefs. O’Brien, 391 U.S. at 370. The Court of Appeals for
the First Circuit held that the statute at issue violated the First
Amendment, but the Supreme Court reversed and reinstated
O’Brien’s conviction. Id. at 371-72.

   In concluding that the statute under which the defendant
was convicted was constitutional, the Supreme Court
announced that a government regulation infringing on expres-
sive conduct is permissible: "[1] if it is within the constitu-
tional power of the Government; [2] if it furthers an important
or substantial governmental interest; [3] if the governmental
interest is unrelated to the suppression of free expression; and
[4] if the incidental restriction on alleged First Amendment
freedoms is no greater than is essential to the furtherance of
that interest." Id. at 377. The Court later stated that the fourth
element of the O’Brien test is not a "least restrictive means"
test. Explaining this distinction, the Court stated that "an inci-
dental burden on speech is no greater than is essential, and
therefore is permissible under O’Brien, so long as the neutral
regulation promotes a substantial government interest that
would be achieved less effectively absent the regulation."
Rumsfeld, 547 U.S. at 67.
  11
     At the time the defendant burned his draft card, federal regulations
required that registrants of the selective service keep their draft cards in
their personal possession at all times. O’Brien, 391 U.S. at 371, 375 n.20.
A federal statute then in effect, 50 U.S.C. App. § 462(b), created a crimi-
nal offense for the act of "knowingly destroy[ing] [or] knowingly mutilat[-
ing]" a draft card. Id. at 375.
                    UNITED STATES v. HAMILTON                       23
   In Johnson, however, the Supreme Court declined to apply
the O’Brien test in considering the constitutionality of a Texas
statute that prohibited the desecration of certain "venerated
objects." 491 U.S. at 400, 407-10. The defendant in Johnson
was prosecuted under Texas law for burning a flag, which he
did in a public place as a means of political protest. Id. at 399.

   In assessing the defendant’s First Amendment challenge in
Johnson, the Court held that the O’Brien standard was inap-
plicable because that "relatively lenient standard" applied in
cases in which the governmental interest is "unrelated to the
suppression of free expression." 491 U.S. at 407 (citation
omitted). The Court further explained that "[i]n order to
decide whether O’Brien’s test applies here, therefore, we must
decide whether Texas has asserted an interest in support of
Johnson’s conviction that is unrelated to the suppression of
expression." Id.

   The Court held that Texas’ only proffered interest impli-
cated by the facts of the case was its interest in preserving the
flag as a symbol of national unity, an interest that the Court
determined was related to the suppression of free expression.
Id. at 407-10. Concluding that "[w]e are thus outside of
O’Brien’s test altogether," the Court held that the Texas stat-
ute was subject to "the most exacting scrutiny."12 Id. at 410,
412.

   As the Supreme Court’s decisions in O’Brien and Johnson
illustrate, the key factor that determines whether we apply the
"relatively lenient" test employed in O’Brien, or the "most
exacting scrutiny" standard set forth in Johnson, is whether
the statute being reviewed is related to the suppression of free
  12
    The Supreme Court has equated the phrase "most exacting scrutiny"
with its frequently-used term "strict scrutiny." See, e.g., Denver Area
Educ. Telecomms. Consortium, Inc. v. FCC, 518 U.S. 727 (1996); Ward
v. Rock Against Racism, 491 U.S. 781, 800 n.6 (1989); Regents of the
Univ. of Cal. v. Bakke, 438 U.S. 265, 290-91 (1978).
24                    UNITED STATES v. HAMILTON
expression. This issue presents a close question, at least with
respect to the "wearing" component of the insignia statutes
under which Hamilton was convicted. On their face, the insig-
nia statutes are not related to the suppression of free expres-
sion. Neither of these statutes "prevent[s] the expression of
any particular message or viewpoint." See Perelman, 658 F.3d
at 1140; 2012 WL 3667348 at *5 (applying O’Brien test in
affirming defendant’s conviction under Section 704(a)). The
insignia statutes do not restrict expression or debate concern-
ing military policy, the meaning of military uniforms or mili-
tary medals, the values that they represent, or any other topics
of public concern relating to the military.13

   Our application of the "intent to deceive" limiting construc-
tion, however, complicates the matter. For instance, a defen-
dant charged with violating the insignia statutes may have
"intended to deceive" by communicating the false message
that he actually earned the adorned uniform or military medals.14
The insignia statutes’ prohibition of this conduct arguably
falls within the realm of the Johnson "most exacting scrutiny"
test because the prosecution of that defendant would necessar-
ily be related to the suppression of free expression. Thus, in
applying the insignia statutes only to intentionally deceptive
conduct based on the limiting construction discussed in this
opinion, these statutes could reach conduct that solely
involves free expression, within the holding of Johnson.

  In the present case, however, we need not resolve the issue
whether the more lenient O’Brien standard or the more
demanding Johnson standard applies in evaluating Hamilton’s
  13
      Moreover, we observe that, on their face, the insignia statutes apply
equally to the most vocal supporters of our armed forces, such as Hamil-
ton himself, as well as to those opposed to certain actions undertaken by
the military branches.
   14
      As discussed by the plurality and concurrence in Alvarez, the fact that
speech may be false does not mean that such speech is outside the realm
of First Amendment protection. 132 S. Ct. at 2545-47 (plurality opinion);
id. at 2553-55 (Breyer, J., concurring in judgment).
                      UNITED STATES v. HAMILTON                            25
constitutional challenge because we conclude that the insignia
statutes withstand a facial challenge under even "the most
exacting scrutiny." Accordingly, we will assume, without
deciding, that the more demanding standard discussed in
Johnson applies in this case.15

   The "most exacting scrutiny" standard requires the govern-
ment to establish that the "regulation is necessary to serve a
compelling state interest and that it is narrowly drawn to
achieve that end." Boos v. Barry, 485 U.S. 312, 321-22 (1988)
(cited in Johnson, 491 U.S. at 412).16

   The first prong of this analysis requires us to determine
whether the government’s interests underlying the insignia
statutes are "compelling." The statutes, as construed in con-
formance with the limiting construction requiring an intent to
deceive, prevent the intentionally deceptive wearing of mili-
tary uniforms and military medals. Military uniforms are a
recognized symbol of our armed forces, and the uniforms
themselves convey information about the rank and accom-
plishments of the wearer, as well as about the particular
branch of the armed forces being represented. Military medals
  15
      With respect to Hamilton’s constitutional challenge to 18 U.S.C.
§ 704(a), our analysis applies only to the "wearing" component of that
statute, which entails a much greater degree of expressive activity, and
thus First Amendment protection, than the other activities prohibited by
§ 704(a), such as selling, purchasing, mailing, or manufacturing military
medals. We do not suggest that the Johnson "most exacting scrutiny" stan-
dard is applicable to these other types of conduct prohibited by § 704(a),
nor do we suggest that an "intent to deceive" limiting construction would
be required for these other activities.
   16
      The Court’s decision in Johnson itself does not set forth the Boos defi-
nition of "the most exacting scrutiny," but rather cites to that portion of
the Boos opinion in which the definition quoted here is contained. Addi-
tionally, the decision in United States v. Eichman, 491 U.S. 310, 318
(1990), in which the Supreme Court held the federal National Flag Act
unconstitutional for the reasons stated in Johnson, also cited to, but did not
elaborate on, the explanation of "the most exacting scrutiny" standard in
Boos.
26                   UNITED STATES v. HAMILTON
are institutional symbols of honor and prestige, which
enhance military morale and recognize the accomplishment of
difficult missions by members of the armed services. Addi-
tionally, military uniforms and military medals publicly pro-
mote the integrity of the military system by honoring
members of our military for their service and their sacrifices.

   The intentionally deceptive wearing of military uniforms
and military medals threatens to weaken this tradition because
such deceptive practices, if left unchecked, could diminish the
symbolic value of these items. Deceptive actions of this
nature also frustrate the government’s efforts to ensure that
members of the military and the general public perceive mili-
tary honors as being awarded only to a limited number of
deserving recipients. Accordingly, we hold that the govern-
ment’s interest in preserving the integrity of the system hon-
oring military members for their achievements and sacrifices
is compelling. See United States v. Alvarez, 617 F.3d 1198,
1216 (9th Cir. 2010), aff’d, 132 S. Ct. 2537; Perelman, 658
F.3d at 1140; id., 2012 WL 3667348 at *5; see also Alvarez,
132 S. Ct. at 2549 (plurality opinion) (observing that the gov-
ernment’s interest in "protecting the integrity of the Medal of
Honor is beyond question" and characterizing that interest as
"compelling"); id. at 2555 (Breyer, J., concurring in judg-
ment) (characterizing the government’s interest in preserving
the integrity of the military honors system as "substantial").

   We also note that the importance of the uniform, which
conveys a particular military rank, is not limited to the general
public’s perception of that rank. Rather, military uniforms are
directly and inextricably linked to the effective operation of
the military chain of command, because the unauthorized
wearing of military uniforms may convey misleading infor-
mation to other members of the military about the rank, if
any, of the wearer. Thus, because the display of a military
rank could have actual consequences, particularly when a uni-
form is worn on or near a military base,17 we conclude that the
  17
     For instance, on one of the occasions described earlier in which Ham-
ilton was found unlawfully wearing a military uniform on a military base,
                       UNITED STATES v. HAMILTON                             27
government’s interest in maintaining the orderly administra-
tion of the chain of military command is compelling.

   Having concluded that the government’s interests underly-
ing the insignia statutes are "compelling," we must examine
whether the statutes are "narrowly drawn to achieve" those
interests. Boos, 485 U.S. at 321-22. In analyzing the "fit"
between the insignia statutes’ prohibitions and the govern-
mental interests involved, we observe that the primary con-
cerns targeted by the insignia statutes include: 1) the potential
debasement of military awards and uniforms; 2) the avoidance
of an implication that military honors are awarded on a fre-
quent and routine basis; and 3) avoiding obstructions to the
orderly administration of the chain of military command.

   We conclude that the insignia statutes are drawn suffi-
ciently narrowly to satisfy the "most exacting scrutiny" stan-
dard. By preventing the unauthorized wearing of military
uniforms and honors, the insignia statutes seek to ensure that
the individuals displaying these honors to the general public
are those who actually have received such honors. Moreover,
we observe that the insignia statutes, which address the wear-
ing of military uniforms and medals, unquestionably further
the government’s interest in preventing the appearance that
military honors are given more often than actually is true, as
well as furthering the government’s interest in maintaining the
orderly administration of military command.

  Additionally, by preventing those who have not earned
such honors from displaying them, the "unauthorized wear-
ing" component of the insignia statutes helps limit the demand

an investigator began running toward Hamilton but hesitated when he got
close enough to observe Hamilton’s apparently superior rank. Although
that hesitation did not result in any harm in that instance, it is not difficult
to imagine a scenario in which even a momentary delay could result in
serious consequences.
28                UNITED STATES v. HAMILTON
in a "secondary market" for these symbols of high military
achievement, providing additional support to the other prohi-
bitions contained in Section 704(a). See 18 U.S.C. § 704(a)
(also prohibiting, among other forms of conduct, the pur-
chase, sale, or manufacturing of military honors). Because the
insignia statutes prohibit the wearing of symbols of military
honor that have not been earned, individuals will be less
likely to purchase such items to wear. Thus, absent the protec-
tions afforded by the insignia statutes, the number of individu-
als wearing military medals and uniforms without
authorization, and their ability to purchase those symbols of
honor, likely would pose a greater problem.

   Hamilton argues, nevertheless, that Congress could have
furthered its interests by less restrictive means, such as by
publicizing the names of the legitimate recipients of military
honors or the names of those who have falsely claimed to
receive such honors. These alternatives were identified by the
Supreme Court and the Ninth Circuit in their respective deci-
sions in Alvarez. 132 S. Ct. at 2551 (plurality opinion); id. at
2556 (Breyer, J., concurring in judgment); 617 F.3d at 1210.
In our view, these alternatives are less applicable to the inter-
ests underlying the conduct-based prohibitions of the insignia
statutes than the speech-based prohibition of 18 U.S.C.
§ 704(b).

   As an initial matter, the actual appearance of the military
uniform and military medals more strongly conveys the
impression that the wearer has earned the honors displayed
than when a person merely states that he has earned such hon-
ors. In our view, the wearing of an unearned medal or uniform
of an unearned rank is more convincing evidence of such
actual attainment than words alone, by constituting ostensible,
visual "confirmation" that the wearer earned such honors. As
expressed by a familiar adage, "seeing is believing." Thus, we
agree with the Ninth Circuit’s statement in its amended opin-
ion in Perelman that "[t]he use of a physical object goes
beyond mere speech and suggests that the wearer has proof of
                     UNITED STATES v. HAMILTON                         29
the lie, or government endorsement of it." 2012 WL 3667348
at *4 (explaining why Supreme Court’s decision in Alvarez
does not require conclusion that 18 U.S.C. § 704(a) is uncon-
stitutional). Accordingly, we conclude that the government’s
interests are more greatly affected in this case than in the stat-
ute at issue in Alvarez.

    The plurality in Alvarez concluded that 18 U.S.C. § 704(b)
was not sufficiently tailored to the government’s interests
because "[t]he Government has not shown, and cannot show,
why counterspeech would not suffice to achieve its interest.
. . . [T]he dynamics of free speech, of counterspeech, of refu-
tation, can overcome the lie. . . . The remedy for speech that
is false is speech that is true." 132 S. Ct. at 2549-50.

   Notably, however, the remedy of "counterspeech" dis-
cussed in Alvarez would be much less effective in the present
context, which involves the false display of military honors,
rather than false words concerning military honors. Although
speech may effectively counter other matters that a person
hears, speech may not effectively counter that which a person
sees.

   We also observe that the plurality and concurrence in Alva-
rez concluded that the government in that case could have
achieved its interests underlying 18 U.S.C. § 704(b) in a less
restrictive way, by creating and maintaining a database listing
all individuals who have been awarded the Congressional
Medal of Honor. However, Hamilton does not suggest, nor do
we have reason to conclude, that the government could create
and maintain such a database for all honors ever awarded to
military personnel,18 much less one listing the rank of every
individual who has served in our armed forces.
  18
    Hamilton wore about 20 different types of military medals or ribbons
on his uniform during his speech. By contrast, only one type of award, the
Congressional Medal of Honor, was at issue in Alvarez.
30                    UNITED STATES v. HAMILTON
   Even if such a database were technically feasible, concerns
about privacy and identity fraud could render such a database
unwise.19 Additionally, we observe that the other government
interests underlying the insignia statutes discussed in this
opinion, namely, the effective operation of the military chain
of command and the diminution of a "secondary market" for
military honors, would not be protected by the less-restrictive
alternative suggested by Hamilton and discussed by the
Supreme Court in Alvarez. Thus, such an alternative would be
a less workable and less effective protection for the interests
underlying the conduct at issue in this case.

   Accordingly, we conclude that the insignia statutes promote
the government’s "compelling" interests in a manner that is
"narrowly drawn" to achieving those interests. See Boos, 485
U.S. at 321-22. Therefore, even under "the most exacting
scrutiny" standard discussed in Johnson that we consider here,
we hold that the insignia statutes on their face, as construed
in accordance with an "intent to deceive" limiting construc-
tion, do not violate the First Amendment.20

                                     C.

   We next address Hamilton’s brief argument that the insig-
nia statutes are unconstitutional as applied to him. In that cur-
sory argument, Hamilton asserts that his convictions violate
the First Amendment because the uniform and medals he dis-
played at the recognition ceremony gave his speech a greater
impact than had he delivered the speech in civilian clothing.
   19
      Moreover, a viewer may be less likely to seek out confirmation of the
truth of the military honor displayed, than the viewer would after hearing
a statement asserting the attainment of such honor, rendering the availabil-
ity of such a database less effective in this context than posited in Alvarez.
   20
      We also note that our holding is supported by the Supreme Court’s
decision in Schact v. United States, in which the Court stated in dicta that
"[o]ur previous cases would seem to make it clear that 18 U.S.C. § 702,
making it an offense to wear our military uniforms without authority is,
standing alone, a valid statute on its face." 398 U.S. 58, 61 (1970).
                      UNITED STATES v. HAMILTON                            31
However, our application of the "most exacting scrutiny"
standard, as set forth in Johnson, assumed that all prosecu-
tions for violating the insignia statutes were related to the sup-
pression of expressive conduct. Hamilton does not identify
any unique facet of his conviction that would distinguish it
from any other conviction that could be obtained under the
insignia statutes. Having concluded that the insignia statutes
withstand a facial challenge, and observing that Hamilton’s
conduct was squarely prohibited by the statutes, we must
therefore reject Hamilton’s as-applied constitutional challenge
to his convictions for violating these statutes,21 and we affirm
his convictions with respect to those charges.

                                     D.

   Our conclusions affirming the constitutionality of the insig-
nia statutes are not altered by the Supreme Court’s decision
in United States v. Alvarez.22 As stated above, the Court held
in Alvarez that 18 U.S.C. § 704(b), which imposed criminal
  21
      We further observe that Hamilton has not set forth in his brief pre-
cisely what his intended "particularized message" was, nor has he devel-
oped an argument that "the likelihood was great that [his] message would
be understood by those who viewed it." See Johnson, 491 U.S. at 404 (cit-
ing Spence v. Washington, 418 U.S. 405, 410-11 (1974)).
   22
      We briefly detail the temporal intersection between this case and Alva-
rez. Hamilton filed his notice of appeal from his conviction on September
7, 2011, about a month before the Supreme Court granted Alvarez’s peti-
tion for a writ of certiorari from the Ninth Circuit’s judgment. The
Supreme Court heard oral argument in Alvarez on February 22, 2012, the
same day on which Hamilton filed his opening brief in this Court. We
heard oral argument in this case on May 15, 2012. The Supreme Court
issued its decision in Alvarez on June 28, 2012, and we considered the
supplemental filings made by Hamilton and the government after Alvarez
was issued concerning the parties’ respective positions about the effect of
Alvarez on this case. Accordingly, at all critical stages of this appeal, this
Court and the parties were well aware of the Supreme Court’s pending
decision in Alvarez and the possibility that Alvarez could affect the out-
come of this case, depending on the breadth of the Supreme Court’s hold-
ing.
32                    UNITED STATES v. HAMILTON
penalties for false oral or written claims concerning the
receipt of military decorations or medals,23 violated the First
Amendment. Alvarez, 132 S. Ct. at 2551 (plurality opinion);
id. at 2556 (Breyer, J., concurring in judgment).

   The plurality opinion24 accepted the proposition that certain
harms may result from false statements concerning the receipt
of military medals, including that "when a pretender claims [a
military medal] to be his own, the lie might harm the Govern-
ment by demeaning the high purpose of the award, diminish-
ing the honor it confirms, and creating the appearance that the
[military medal] is awarded more often than is true." Id. at
2549 (plurality opinion). Nevertheless, the plurality opinion
concluded that such interests did "not satisfy the Govern-
ment’s heavy burden when it seeks to regulate protected
speech." Id. (emphasis added). The plurality opinion further
concluded that the government failed to establish a "clear
showing of the necessity of [Section 704(b)], the necessity
required by exacting scrutiny," because other alternatives
such as "counterspeech" and a database of Congressional
Medal of Honor winners, could satisfy the government’s
interests. Id. at 2551.

  Justice Breyer’s concurring opinion, which was joined by
Justice Kagan, agreed with the plurality’s ultimate conclusion
but declined to adopt the plurality’s reasoning. Justice Breyer
concluded that Section 704(b) violated the First Amendment
because the government could "achieve its legitimate objec-
  23
      The text of 18 U.S.C. § 704(b) provided as follows: "False Claims
About Receipt of Military Decorations or Medals.— Whoever falsely rep-
resents himself or herself, verbally or in writing, to have been awarded any
decoration or medal authorized by Congress for the Armed Forces of the
United States, any of the service medals or badges awarded to the mem-
bers of such forces, the ribbon, button, or rosette of any such badge, deco-
ration, or medal, or any colorable imitation of such item shall be fined
under this title, imprisoned not more than six months, or both."
   24
      Justice Kennedy authored the plurality opinion in Alvarez, which was
joined by Chief Justice Roberts, Justice Ginsburg, and Justice Sotomayor.
                      UNITED STATES v. HAMILTON                           33
tives in less restrictive ways." Id. at 2551 (Breyer, J., concur-
ring in judgment). In Justice Breyer’s view, the government’s
failure to draft a more narrow statute rendered Section 704(b)
unconstitutional.25 Id. at 2555-56 (Breyer, J., concurring in
judgment).

   For the reasons discussed above, we conclude that the anal-
yses employed in the plurality and concurring opinions in
Alvarez are inapplicable here. Although the governmental
interests underlying the insignia statutes and Section 704(b)
are similar, those interests are more greatly affected with
respect to the conduct-related prohibitions in the insignia stat-
utes than the speech-related prohibitions in Section 704(b).
Moreover, the less burdensome alternatives identified by the
plurality and concurrence in Alvarez, such as counterspeech
and the possibility of a government-created database of Con-
gressional Medal of Honor winners, are less feasible and less
effective to counter the appearance created by the wearing of
military uniforms and unearned military honors at issue in this
case.26

                                    IV.

   For these reasons, we affirm the district court’s judgment.

                                                             AFFIRMED
  25
      Justice Alito’s dissenting opinion in Alvarez, joined by Justice Scalia
and Justice Thomas, proposed that false factual statements, in their own
right, are entitled to no First Amendment protection whatsoever. Alvarez,
132 S. Ct. at 2560-63 (Scalia, J., dissenting). The dissent also disagreed
with the plurality’s and Justice Breyer’s conclusions that other, less bur-
densome approaches would protect the government’s interests. Id. at
2559-60 (Scalia, J., dissenting).
   26
      We have considered the arguments made by Hamilton in his supple-
mental brief, filed after the Supreme Court issued its decision in Alvarez.
We conclude that those arguments are without merit.
34                    UNITED STATES v. HAMILTON
DAVIS, Circuit Judge, concurring:

   I join in full Judge Keenan’s thorough opinion for the
panel. I write briefly to elaborate on the reasons I believe we
are correct in the circumstances presented here to decline to
follow the Ninth Circuit’s application of the "relatively
lenient" O’Brien standard of First Amendment scrutiny, see
United States v. Perelman, ___ F.3d ___, 2012 WL 3667348
(9th Cir. Aug. 28, 2012) (amending and superseding opinion
on denial of rehearing en banc of United States v. Perelman,
658 F.3d 1134 (9th Cir. 2011)) ("Perelman II"), to the insig-
nia statutes at issue in this case.1

   Judge Keenan correctly observes that, "as a general princi-
ple, expressive conduct is not entitled to the same degree of
protection under the First Amendment as is pure speech."
Ante at 21. The qualifier is important, however, as shown by
the Johnson Court’s extension of protection to those who
communicate their message by burning our nation’s flag; at
the intersection of "pure speech" and "expressive conduct,"
differential treatment of the latter may not survive scrutiny
under the First Amendment.

  Included within the scope of protections afforded by the
First Amendment, separate and apart from protection of polit-
  1
    As Judge Keenan explains, we agree with the Ninth Circuit that an "in-
tent to deceive" element must be imported into the "wearing" prohibitions
of the insignia statutes to avoid a substantial overbreadth objection to the
statutes. The upshot of this conclusion is that by definition, because the
government must prove an intent to deceive, the prohibitions on "wearing"
in the insignia statutes will only come into play when a defendant seeks
to communicate a message, albeit a false message. See ante at 24; see also
infra at 36-37. As Judge Keenan further explains, after United States v.
Alvarez, ___ U.S. ___, 132 S.Ct. 2537 (2012), in the absence of a showing
of fraud, or disruption (or a likelihood of disruption) to governmental or
judicial processes, or of dignitary or other harm to another, false state-
ments of fact undeniably enjoy First Amendment protection. Ante at 24 n.
14 (citing Alvarez, 132 S. Ct. at 2545-47 (plurality opinion); 2553-55
(Breyer, J., concurring in judgment)).
                  UNITED STATES v. HAMILTON                   35
ical, artistic, and commercial speech, is the individual interest
in "self-expression." As Chief Judge Kozinski aptly observed:

      Alvarez’s conviction is especially troubling
    because he is being punished for speaking about
    himself, the kind of speech that is intimately bound
    up with a particularly important First Amendment
    purpose: human self-expression. As Justice Marshall
    explained:

         The First Amendment serves not only the
         needs of the polity but also those of the
         human spirit—a spirit that demands self-
         expression. Such expression is an integral
         part of the development of ideas and a
         sense of identity. To suppress expression is
         to reject the basic human desire for recogni-
         tion and affront the individual’s self worth
         and dignity.

    Procunier v. Martinez, 416 U.S. 396, 427 (Marshall,
    J., concurring). Accordingly, the Court has recog-
    nized that "[o]ne fundamental concern of the First
    Amendment is to ‘protec[t] the individual’s interest
    in self-expression.’" Citizens United v. FEC, ___
    U.S. ___, 130 S.Ct. 876, 972 (2010) (Stevens, J.,
    concurring in part and dissenting in part) (quoting
    Consol. Edison Co. of N.Y. v. Pub. Serv. Comm’n,
    447 U.S. 530, 534 n. 2 (1980)) (second alteration in
    original). Speaking about oneself is precisely when
    people are most likely to exaggerate, obfuscate,
    embellish, omit key facts or tell tall tales. Self-
    expression that risks prison if it strays from the
    monotonous reporting of strictly accurate facts about
    oneself is no expression at all.

United States v. Alvarez, 638 F.3d 666, 674 (9th Cir. 2011)
(Kozinski, J., concurring in the denial of rehearing en banc).
36                   UNITED STATES v. HAMILTON
Thus, although the record before us does not reveal the etiol-
ogy of Hamilton’s disturbed belief that he is a highly-
decorated military hero who attained the rank of colonel as a
United States Marine, there can be no doubt that the conduct
giving rise to his convictions under 18 U.S.C. §§ 702 and 704
constituted (deceitful) expressive conduct, i.e., "free expres-
sion."2 Similarly, there can be no doubt that one of the gov-
ernmental interests underlying the criminalization of
Hamilton’s expressive conduct is the government’s compel-
ling interest in prohibiting that very conduct, i.e., the very
means of self-expression chosen by Hamilton.

   So viewed, application of the four-part analysis from
O’Brien, see ante at 17, rather than the "exacting scrutiny"
approach of Johnson, see id., to justify an affirmance in this
case is untenable. At steps three and four of the O’Brien anal-
ysis, we are instructed to ask whether "the governmental
interest [underlying the statute] is unrelated to the suppression
of free expression," and whether "the incidental restriction on
alleged First Amendment freedoms is no greater than is essen-
tial to the furtherance of that interest." United States v.
O’Brien, 391 U.S. 367, 377 (1968). It is clear to me that
because the answer at step three must be "no" on this record,
and because (at step four) the infringement of Hamilton’s
rights by the insignia statutes is not merely "incidental," it is
wholly improper to apply the standard articulated at step four.
Consequently, application of O’Brien would compel reversal
rather than affirmance of the convictions on counts three and
four.

  In Perelman II, the Ninth Circuit purported to apply
O’Brien in affirming Perelman’s conviction under § 704(a)
  2
   In the context of this case, Hamilton’s wearing of the uniform and
medals was inherently and exclusively self-expressive; the "message" he
conveyed to his audience by his attire did not require that he actually
speak. Cf. Rumsfeld v. Forum for Academic and Institutional Rights, Inc.,
547 U.S. 47, 64-66 (2006).
                     UNITED STATES v. HAMILTON                         37
for wearing a Congressional Medal of Honor he had not
earned. In doing so the court failed to appreciate the anomaly
it created. The court reasoned that the insignia statute’s prohi-
bition on wearing an unearned medal is aimed solely at "con-
duct," or, perhaps, merely at speech that is "integral to
criminal conduct." See 2012 WL 3667348, at *4 ("[I]n Alva-
rez, the Supreme Court distinguished examples such as imper-
sonation statutes by explaining that they ‘implicate fraud or
speech integral to criminal conduct.’ 132 S.Ct. at 2546. We
conclude that wearing a military medal with an intent to
deceive falls within that same category.").3 But, as we hold,
the prohibited "conduct" consists exclusively of protected
"expressive conduct" and it is that expressive conduct at
which the prohibition on "wearing" is directly aimed.

   In dressing as he did, adorned with his unearned medals,
Hamilton necessarily made "representations" to his audience,
namely, false assertions about his (existent, but very different)
past military service and his courage and valor in non-existent
battles. Cf. United States v. Alvarez, ___ U.S. ___, 132 S. Ct.
2337, 2557 n.1 (2012) (Alito, J. dissenting) ("The Act’s use
of the phrase ‘falsely represents,’ moreover, connotes a
knowledge requirement. See Black’s Law Dictionary 1022
(8th ed. 2004) (defining a ‘misrepresentation’ or ‘false repre-
sentation’ to mean ‘[t]he act of making a false or misleading
assertion about something, usu. with the intent to deceive’
(emphasis added))."). Under the circumstances of this case,
therefore, Hamilton’s wearing the uniform and medals with-
out authority was every bit as expressive as Alvarez’s oral
declaration that he had earned the Congressional Medal of
Honor. What is at issue in both cases is a criminal enactment
that is not simply potentially overbroad, but is a content-based
prohibition on protected free expression.4 Accordingly, the
                                               (Text continued on page 39)

  3
     In Perelman, the defendant wore only the medal, not a uniform. Thus,
the only violation at issue in that case was of 18 U.S.C. § 704(a), (d);
§ 702 was not at issue, as it is here.
   4
     Tellingly, at oral argument in Alvarez, both Justice Kennedy, who
wrote the plurality opinion, and Justice Ginsburg, who joined it, antici-
38                    UNITED STATES v. HAMILTON
pated the issue discussed in text and had the following exchanges with
counsel for Alvarez:
     JUSTICE KENNEDY: Well, it’s a matter -- it’s a matter of
     common sense that it, it seems to me -- that it demeans the medal.
     Let me ask you this: What do you do with the statute that prohib-
     its the wearing of a medal that has not been earned?
     MR. LIBBY: Wearing medals is a slightly different category
     because there you’re dealing with conduct rather than content.
     JUSTICE KENNEDY: Well, I’m not so sure. You know, the
     Tinker case with the arm band; it’s purely expressive speech, it
     seems to me. I think if you prevail here that the wearing prohibi-
     tion must also be in serious doubt.
     MR. LIBBY: It may be or it may be in doubt under certain situ-
     ations where one is wearing a medal. But certainly Congress has
     an interest in protecting non-expressive purposes of wearing the
     medals.
     JUSTICE KENNEDY: But I think it is, if the whole purpose of
     the person who puts the medal on his tuxedo that he didn’t earn
     is an expressive purpose. That’s pure expression.
     MR. LIBBY: It may be, Your Honor. But again, we -- we view
     it under a different prism. We --
     JUSTICE GINSBURG: Why? I mean, it’s expressive. One is I
     am speaking through conduct, and the other is I’m speaking
     through words. You wear the medal and you’re saying I am a
     Medal of Honor winner.
     MR. LIBBY: That’s right. And as I said, it may ultimately be
     the case that the Court finds that, if in fact it’s unconstitutional
     --
     JUSTICE GINSBURG:          So, you think that the wearing --
     MR. LIBBY:      -- in this provision, that it could be.
     JUSTICE GINSBURG: -- that the wearing of a military decora-
     tion that you haven’t earned, that that’s also of questionable con-
     sistency with the First Amendment?
     MR. LIBBY:      It may be. But, again, it would depend on the cir-
     cumstances.
     JUSTICE GINSBURG: No circumstances. Where you go out in
     the street with the -- with the medal on you for everybody to see.
                      UNITED STATES v. HAMILTON                             39
"relatively lenient" O’Brien analysis no more applies to Ham-
ilton’s false expressive conduct about his military past than it
would have applied to his words had he orally voiced the
same falsehoods in the course of his speech to those assem-
bled for the recognition ceremony in April 2010.5 The propri-
ety of the respective prohibitions, if any, on "pure speech" on
the one hand, and on conduct that is inherently and exclu-
sively expressive, on the other hand, hinges on the availability
and fit of alternative means to protect the governmental inter-
ests at stake rather than on the level of scrutiny appropriate to
the analysis. The level of scrutiny for each should be the
same.

   All this means that in Perelman II the Ninth Circuit reached
the right result for the wrong reason. In seeking to avoid a
strict or "exacting scrutiny" analysis, it misapprehended

    MR. LIBBY: If -- if there’s -- if Congress does not have a non-
    speech purpose for prohibiting the wearing of the medals, then if
    it’s strictly an expressive purpose, then, yes, there would be a sig-
    nificant First Amendment problem.
    JUSTICE KENNEDY: Well, don’t you think that’s the case?
    There’s no non-expressive purpose that I can think of.
    MR. LIBBY: Well—and that very well may be. What I can say
    is in this case what we’re dealing with is strictly a content-based
    regulation on speech.
Tr. of Oral Arg. 32-34 (Feb. 22, 2012).
   5
     The Ninth Circuit’s observation that "most of the activities banned in
§ 704(a) are not expressive, for example, buying and selling military med-
als and manufacturing replicas," 2012 WL 3667348, at *4 n. 5, is certainly
true but also irrelevant in the circumstances here. As Judge Keenan’s opin-
ion for the panel makes clear, we deal only with the statutory prohibition
on "wearing" the uniform and medals. See ante at 25 n. 15. The mere fact
that other parts of the statutory scheme might survive under the more
lenient O’Brien analysis does not provide a means of escaping the applica-
tion of the more stringent Johnson analysis to the part of the statute chal-
lenged by Hamilton in this case.
40                    UNITED STATES v. HAMILTON
O’Brien steps three and four. Specifically, the court erred in
reasoning that

      [The government’s compelling interests] are unre-
      lated to the suppression of free expression because,
      unlike the implementing regulation at issue in
      Schacht, § 704(a) does not prevent the expression of
      any particular message or viewpoint. Instead,
      § 704(a) promotes compelling governmental inter-
      ests by barring fraudulent conduct.

2012 WL 3667348, at *4. As already demonstrated, the gov-
ernment’s interests are not "unrelated to the suppression of
free expression."6 Moreover, as to O’Brien step four, what
Congress has done in its prohibition on unauthorized "wear-
ing" of uniforms and medals is by no measure an "incidental
restriction on alleged First Amendment freedoms." O’Brien,
391 U.S. at 307. Rather, as I have demonstrated, and contrary
to the Ninth Circuit’s hypothesis, it is precisely because the
prohibitions on "wearing" uniforms and medals codified in
the insignia statutes come into play only when a particularized
deceitful "message" in the form of protected (even if false)
self-expression is at issue, one of the government’s interests
is unavoidably focused on "the suppression of free expres-
sion." And, as Judge Keenan amply demonstrates, ante at
27-30, it is precisely because the government’s compelling
  6
    It is true, of course, that the government’s interests underlying the
insignia statutes are not limited to the suppression of free expression. But
it seems to me to be quite a leap to interpret the requirement from O’Brien
that to be permissible a regulation of expressive conduct should support
an interest that is "unrelated to the suppression of free expression" as if it
meant that the regulation is impermissible only where the government’s
interests are "limited to the suppression of free expression." In sum, the
government will always pursue varied interests statutorily, but it is not
clear to me how the government’s interests can be described as "unrelated
to the suppression of free expression" where Congress has directed crimi-
nal punishment directly at knowingly false, deceitful expressive conduct
amounting solely to an individual’s assertions concerning his own past
military service.
                  UNITED STATES v. HAMILTON                 41
interests cannot, in the absence of any plausible alternative
means, protect its interests in the aggregate, the First Amend-
ment interest of Hamilton in free self-expression must give
way.

   In short, as Judge Keenan persuasively demonstrates,
proper application of "exacting scrutiny" under the circum-
stances of this case requires us to affirm Hamilton’s convic-
tions under 18 U.S.C. §§ 702 and 704. Affirmance is justified,
not because Hamilton’s rights are in any manner diminished,
or because the infringement on his rights is "incidental," but
because the government’s interests are of a higher order in the
constitutional calculus. Among the countless falsehoods that
Hamilton is constitutionally entitled to communicate about
himself in the exercise of his protected right of self-
expression, deceitful expressive conduct employing a uniform
of the United States military decorated with unearned military
medals sanctioned by Congress is off the table, and Congress
acted constitutionally in so concluding.